 NOT FOR PUBLICATION
                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY


         CHAMBERS OF                                                   MARTIN LUTHER KING COURTHOUSE
   SUSAN D. WIGENTON                                                           50 WALNUT ST.
  UNITED STATES DISTRICT JUDGE                                               NEWARK, NJ 07101
                                                                                 973-645-5903

                                           May 31, 2019

Mario A. Batelli, Esq.
Foster & Mazzie, LLC
10 Furler Street
Totowa, NJ 07512
Counsel for Defendant/Third-Party Plaintiff Eastern King Air Service, LLC

Christopher J. Camera, Esq.
Mark A. Beckman, Esq.
Gordon Rees Scully Mansukhani, LLP
18 Columbia Turnpike, Suite 200
Florham Park, NJ 07932
Counsel for Third-Party Defendant Crystal IBC, LLC d/b/a Crystal & Company

             LETTER OPINION FILED WITH THE CLERK OF THE COURT

       Re:     Old Republic Ins. Co. v. Eastern King Air Serv., LLC
               Civil Action No. 18-15102 (SDW) (LDW)

Counsel:

        Before this Court is Third-Party Defendant Crystal IBC, LLC d/b/a Crystal & Company’s
(“Crystal”) Motion to Dismiss the Third-Party Complaint for failure to state a claim upon which
relief can be granted pursuant to Federal Rule of Civil Procedure 12(b)(6). This Court having
considered the parties’ submissions, having reached its decision without oral argument pursuant
to Federal Rule of Civil Procedure 78, and for the reasons discussed below, grants Crystal’s
motion.

DISCUSSION
                                                      A.
         To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a complaint
must include “a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a)(2). This Rule “requires more than labels and conclusions, and a formulaic
recitation of the elements of a cause of action will not do. Factual allegations must be enough to
raise a right to relief above the speculative level[.]” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
(2007) (internal citations omitted); see also Phillips v. Cty. of Allegheny, 515 F.3d 224, 231 (3d
Cir. 2008) (stating that Rule 8 “requires a ‘showing,’ rather than a blanket assertion, of an
entitlement to relief”). In considering a Motion to Dismiss under Rule 12(b)(6), the Court must
“accept all factual allegations as true, construe the complaint in the light most favorable to the
plaintiff, and determine whether, under any reasonable reading of the complaint, the plaintiff may
be entitled to relief.” Phillips, 515 F.3d at 231 (external citation omitted). However, “the tenet
that a court must accept as true all of the allegations contained in a complaint is inapplicable to
legal conclusions. Threadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also
Fowler v. UPMC Shadyside, 578 F.3d 203 (3d Cir. 2009) (discussing the Iqbal standard).
                                                           B.

        On or about April 8, 2018, a Beechcraft King Air 200 Aircraft (bearing FAA Registration
Number N982GA) (the “Aircraft”), piloted by Charles Musumeci (“Musumeci”) was damaged in
a runway incursion at Essex County Airport, Caldwell, New Jersey (the “Accident”). (D.E. 1 ¶
1.) The Aircraft was owned by Eastern King Air Services, LLC (“Eastern”). (Id. ¶¶ 1, 9-10.)
From 2013-2018, Crystal had acted as an insurance broker to obtain coverage for the Aircraft on
behalf of Eastern from Old Republic Insurance Company (“ORIC”). (Id. ¶ 2, D.E. 6 at 13-14.)
The ORIC policy (the “Policy”) required that the pilot in command of the Aircraft undergo
certain ground and flight training, but Musumeci failed to complete that training. (D.E. 1 ¶¶ 4-7;
6 ¶¶ 12-18.) As a result, ORIC denied coverage for the damage the Aircraft sustained in the
Accident. (D.E. 1 ¶¶ 5-7; 6 ¶ 20.)
          ORIC filed a Complaint for Declaratory Judgment in this Court seeking “a determination
. . . that, due to Eastern’s and its pilot-in-command’s failure to meet the qualifications set forth in
the Policy condition . . . the Policy was not in effect at the time of the Accident . . . and does not
afford Defendant Eastern coverage for any and all property damages suffered as a result.” (D.E.
1 ¶ 40.) Eastern then filed a Third-Party Complaint against Crystal, alleging that Crystal was
negligent in acquiring coverage for the Aircraft and violated its fiduciary duties to Eastern,
because it failed to later advise Eastern that “there would be no coverage under the policy for a
covered loss based on Musumeci’s failure to complete” the training. 1 (D.E. 6.) Crystal moved
to dismiss the Third-Party Complaint on April 3, 2019. (D.E. 25.) Eastern opposed the motion
on April 15, 2019 and Crystal filed its timely reply on May 14, 2019. (D.E. 26, 32.)
       Because Eastern’s claim against Crystal is one for negligence/broker malpractice, the first
question before this Court is what, if any, duty Crystal owed to Eastern. “The question of
whether a duty exists is a matter of law to be decided by the court.” City Check Cashing, Inc. v.
Mfrs. Hanover Trust Co., 764 A.2d 411, 416 (N.J. 2001); see also Woods Corp. Assocs. v. Signet

1
  Although Eastern describes its claims as arising from negligence and breach of fiduciary duty, New Jersey law
“does not recognize a separate cause of action for ‘breach of fiduciary duty’” for insurance brokers. Trusted Transp.
Sols., LLC v. Guar. Ins. Co., Civ. No. 16-7094, 2018 WL 2926167, at *3 (D.N.J. June 11, 2018). Therefore, to the
extent Eastern has raised a claim against Crystal for breach of fiduciary duty, this Court will treat that claim as being
one for broker malpractice and/or negligence. See id. (noting that claims against insurance brokers for breach of
fiduciary duty are “incorporated into [New Jersey’s] ‘broker negligence’ cause of action”). Claims for broker
malpractice require a plaintiff to show “that the professional in question had a duty to the plaintiff, that the
professional’s conduct fell below the industry standard, and that the professional’s negligence was the proximate
cause of the plaintiff’s injuries.” Mobile Dredging & Pumping Co. v. City of Gloucester, Civ. No. 4-4624, 2005 WL
1876080, at *6 (D.N.J. Aug. 4, 2005).


                                                           2
Star Holdings, Inc., 910 F. Supp. 1019, 1033 (D.N.J. 1995). Insurance brokers have a duty: “(1)
to procure the insurance; (2) to secure a policy that is neither void nor materially deficient; and
(3) to provide the coverage he or she undertook to supply.” President v. Jenkins, 853 A.2d 247,
257 (N.J. 2004). Here, there is no dispute that Crystal procured insurance for Eastern that
provided coverage for property damage to the Aircraft. Eastern does not assert that the Policy
was void or materially deficient. Rather, Eastern alleges that after Crystal procured the Policy, it
failed to monitor Eastern’s compliance with the policy terms. Crystal had no such post-
procurement duty and satisfied its obligations to secure an appropriate insurance policy. Absent a
breach of duty, Eastern’s negligence/broker malpractice claims cannot stand. Therefore,
Crystal’s motion to dismiss will be granted.
CONCLUSION

       Third-Party Defendant Crystal IBC, LLC’s Motion to Dismiss is GRANTED. An
appropriate order follows.
                                                     ___/s/ Susan D. Wigenton_____
                                                     SUSAN D. WIGENTON, U.S.D.J.

Orig: Clerk
cc:   Parties
      Leda D. Wettre, U.S.M.J.




                                                 3
